RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendments to claims 1-9 and 11-28, filed on 17 December 2020, have been entered in the above-identified application.  Claims 1-28 are pending.

WITHDRAWN REJECTIONS
The objections to claim 2, made of record on page 3, paragraph 7 of the office action mailed 17 August 2020 has been withdrawn due to Applicant’s in the response filed 17 December 2020.
The 35 U.S.C. § 112(b) rejection of claims 2, 4, 7, 15, and 21-25, made of record on page 4, paragraph 9 of the office action mailed 17 August 2020 has been withdrawn in part due to Applicant’s amendment in the response filed 17 December 2020.  The non-withdrawn rejections are repeated below.
The 35 U.S.C. § 112(d) rejection of claims 24, made of record on page 5, paragraph 1 of the office action mailed 17 August 2020 has been withdrawn due to Applicant’s amendment in the response filed 17 December 2020.
Restriction/Election
Claim 16 is noted to contain nominal method steps.  At this time, restriction has not been required between the product claims 1-15, 17-28 and the method claim 16 because the method claims do not recite any significant manipulative steps and are therefore considered as part of the product claims.  Applicant is advised that if the method claims are amended to contain significant method steps, they will be subject to restriction based on original presentation.  See 37 C.F.R. 1.142(b) and MPEP § 821.03.


NEW AND REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112


Claims 4, 15, 21, 22, 23, and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 refers to “the total weight of the compound(s) in the coating formulation having a (meth)acrylate function” which lacks sufficient antecedent basis as a different compound is referred to in claim 1, upon which this claim depends.  See MPEP § 2173.05(e).  Instead, claim 1 refers to a compound having at least two (meth)acrylate functions.  It is unclear if the applicant intends to refer … total weight of any compound(s) in the coating formulation having a (meth)acrylic function…” to overcome this rejection.
Claim 15 should refer to “the coating formulation” rather than “the coating base” which lacks sufficient antecedent basis in the claims.
Claims 21, 22, and 23 refers to “the total weight of the compound(s) in the coating formulation having a (meth)acrylate function” which lacks sufficient antecedent basis as a different compound is referred to in claim 1, upon which this claim depends.  See MPEP § 2173.05(e).  Instead, claim 1 refers to a compound having at least two (meth)acrylate functions.  It is unclear if the applicant intends to refer to such multi-functional compounds only or to also refer to any compounds having one or more (meth)acrylate functionalities present in the coating formulation.  The Examiner suggests reciting “… total weight of any compound(s) in the coating formulation having a (meth)acrylic function…” to overcome this rejection.
Claim 25 purports to depend on itself.  It is unclear from the claim set which claim applicant intends to further limit.  Based on applicant’s remarks at p. 13, this claim is intended to depend on claim 24.  For purposes of examination, the Examiner has considered claim 25 to depend on claim 24.

Claim Rejections - 35 USC § 103
Claims 1-4, 6-7, 10-23, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ho (U.S. Pat. 8,765,263) in view of Yamamoto (WO 2015/041015 A1).  U.S. Pub. 2016/0170192 was relied upon as the English translation of Yamamoto.
Regarding claim 1, Ho discloses a multilayer polyurethane protective film which comprises at least a first layer, second layer, and pressure-sensitive adhesive layer.  See abstract and col. 1, lines 49-64.  The second layer is sandwiched between the first layer and the adhesive layer, see id.  The first layer reads on the claimed coating layer and the second layer reads on the claimed polymer film layer.
The first layer is formed of an aqueous polyurethane dispersion, see col. 5, lines 29-43.  Ho does not teach or suggest that this layer is produced from a compound with at least two (meth)acrylate functions which is isocyanate-free.
The second layer is formed with a polycaprolactone-based thermoplastic polyurethane, see col. 5, lines 3-7 and lines 43-49.  Although Ho does not specify the surface hardness or elastic recovery of this layer, Ho does teach the same material (polycaprolactone-based thermoplastic polyurethane) as described in the specification at p. 13, lines 13-16 and recited in claim 12.  Therefore, the surface hardness and elastic recovery properties are expected to be necessarily present in the polymer film layer.
The adhesive layer of Ho is a pressure-sensitive adhesive, see col. 5, lines 5-7.
Ho does not teach or suggest that the coating layer is produced from a compound with at least two (meth)acrylate functions, or has the surface hardness as specified.
2 or less and an elastic recovery rate of 60% or greater, see p. 2, [0037].  The hardness is most preferably from 1 to 50 N/mm2, see p. 3, [0080]. The surface covering layer is preferably made from urethane (meth)acrylate resin, see p. 4, [0088] and [0090-0095].  Suitable acrylate-containing compounds (C) to form the urethane (meth)acrylate are glycidol di(meth)acrylate and pentaerythritol triacrylate, see p. 4, [0095]. These materials have 2 and 3 acrylic functionalities, respectively.  Furthermore, these compounds do not have isocyanate functional groups, meeting the limitation of being isocyanate-free as claimed.  An adhesive layer is present in the composite film, see p. 6, [0146], and a resin film support layer is included, see p. 2-3, [0054].
Ho and Yamamoto are analogous because they are similar in structure and function.  In this case, Ho and Yamamoto each describe multilayer sheets having protective polyurethane coating layers and polymeric base layers.  Yamamoto similarly describes a protective coating layer for a base sheet.  The films of Ho and Yamamoto are each designed for outdoor use – see Ho at col. 1, lines 15-24 describing using the composite film on a vehicle such as an automobile or aircraft, and Yamamoto at p. 1, [0006] and [0009] describing using the composite film outdoors to protect solar devices.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the surface covering layer of Yamamoto as a hard surface protection layer protect the composite sheet of Ho in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to use the protective layer of 
Regarding claim 2, Yamamoto discloses that suitable acrylic-functional compounds to form the urethane (meth)acrylate resin include glycidol di(meth)acrylate, see p. 4, [0094].  Although Yamamoto also discloses that pentaerythritol triacrylate may be used, this compound is not required, and thus the formulation may include a compound having exactly two (meth)acrylate functions and may not include a compound having more than two (meth)acrylate functions as claimed.
Claim 3, Yamamoto describes that the resin material of the surface covering layer is a urethane (meth)acrylate resin, see p. 4, [0086], [0088], and [0090-0091].
Claims 4 and 21-23, the Example of Yamamoto uses surface covering layer coating liquid TC-1 which includes 43.26 mass% of a urethane acrylate resin material (which is 90 % solids), minor amounts of hydrophobizing agent, polymerization initiators, a surfactant, as well as 53.34 wt. % solvents, see p. 13, [0268-0293].  The coating composition is dried and polymerized, see p. 13, [0271].  The Examiner has assumed that the hydrophobizing agent, polymerization initiators, and surfactant do not comprise (meth)acrylate or vinyl functionalities. Thus the only compound having (meth)acrylate or vinyl functions in the coating composition is the urethane acrylate resin material.  Even if the hydrophobizing agent, polymerization initiators, and surfactant include (meth)acrylate or vinyl functions, these components are present in minor amounts such that the amount of urethane acrylate resin material is at least 30 
Claim 6, Yamamoto teaches that the surface covering layer includes a polymer of at least one urethane (meth)acrylate monomer, see p. 1, [0019].  Thus the coating formulation comprises exclusively monomers as claimed.  Furthermore, polyfunctional (meth)acrylate monomers may be formed with the polyfunctional (meth)acrylate compounds described at p. 4, [0094].
Claim 7, Yamamoto teaches using monofunctional (meth)acrylate compounds such as 2-hydroxypropyl (meth)acrylate at p. 4, [0094].  Such a compound may be prepared from propyl (meth)acrylate, which is within the claimed material CH2=C(R1)(COOR2) with R1 being H or CH3 and R2 being a linear, branched, or cyclic, saturated or unsaturated alkyl radical having 1 to 30 carbon atoms.
Claims 10 and 27, Yamamoto teaches that the thickness of the surface covering layer is from 1 to 50 microns, preferably from 3 to 30 microns, see p. 3, [0083].  This substantially overlaps the claimed thickness range of 0.5 to 30 microns in claim 10, and the thickness range of 0.5 to 12 microns as in claim 27.
Claims 11 and 12, Ho teaches that the second layer is formed with a polycaprolactone-based thermoplastic polyurethane, see col. 5, lines 3-7 and lines 43-49.
Claim 13, Ho teaches that the adhesive layer is a pressure-sensitive adhesive, see col. 1, lines 49-64.
Claims 14 and 28, Ho teaches that the film layers may comprise a pigment or coloring agent to form a colored film, see col. 4, lines 34-42.  The pigment or coloring id.  Note further that Ho teaches including a release layer as an additional layer, see col. 6, lines 51-58.  Using a pigment or coloring in the release layer reads on a further layer comprising a colorant as recited in claim 28.
Claim 15, Yamamoto teaches that the surface covering layer includes a polymer of at least one urethane (meth)acrylate monomer, see p. 1, [0019].  Thus the coating formulation comprises exclusively monomers as claimed.  Furthermore, polyfunctional (meth)acrylate monomers may be formed with the polyfunctional (meth)acrylate compounds described at p. 4, [0094].  Yamamoto also teaches that the thickness of the surface covering layer is from 1 to 50 microns, see p. 3, [0083].  This overlaps the claimed range of 2 microns or less.
Claim 16, Ho teaches that the film is used as a surface protection film, see col. 1, lines 15-24.  Also, Ho teaches that the film may be colored, see col. 4, lines 34-42, and thus may be used as a decorative film.
Claims 17-18, Yamamoto teaches that the surface covering layer has a surface hardness of most preferably from 1 to 50 N/mm2, see p. 3, [0080].  This overlaps the claimed ranges.
Claims 19-20, Ho teaches that the second layer is formed with a polycaprolactone-based thermoplastic polyurethane, see col. 5, lines 3-7 and lines 43-49.  Although Ho does not specify the surface hardness or elastic recovery of this layer, Ho does teach the same material (polycaprolactone-based thermoplastic polyurethane) as described in the specification at p. 13, lines 13-16 and recited in claim 12.  Therefore, .

Claims 8, 9, 24, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ho and Yamamoto as applied above, and further in view of Ohno (U.S. Pub. 2003/0162860).
Regarding claims 8, 24, and 25, Ho and Yamamoto are relied upon as described above.  The references do not specify including a compound with a morpholine group and a vinyl group in the coating layer as claimed.
Ohno describes a urethane (meth)acrylate coating composition curable with actinic radiation, see abstract and p. 1, [0001].  The curable composition includes compound (E) which is copolymerizable with the curable urethane (meth)acrylate, and suitable such compounds include acryloylmorpholine.  See p. 3, [0042-0043].  Acryloylmorpholine has the structure as shown below.  This is another name for 4-(1-oxo-2-propenyl)morpholine.  This compound includes a morpholine group and a vinyl group as shown.

    PNG
    media_image1.png
    200
    190
    media_image1.png
    Greyscale

Ohno and Yamamoto are analogous because they each describe urethane (meth)acrylate compositions curable with actinic radiation.  Thus they are similar in 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include acryloylmorpholine in the in the first layer of modified Ho in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to include this compound in the coating layer because Ohno teaches that this compound lowers the viscosity of the curable composition and makes the composition high-solid, while also improving adhesiveness to the substrate film and improving the water resistance of the layer, see p. 5, [0063].
Claims 9 and 26, Ohno also teaches including beads (F) in the composition, see p. 4, [0045].  Suitable beads include inorganic oxides such as tin oxide, indium oxide, and others with an average particle size of from 20 to 60 nm.  See id.  This reads on inorganic oxide nanoparticles as claimed.  These beads are added to enhance the refractive index and thus the antireflective effect of the film, see p. 5, [0063].

Claims 5, 7, 9 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ho and Yamamoto as applied above, and further in view of Dollase (U.S. Pub. 2007/0166536).  The rejection of claim 7 is in alternative to the rejection of this claim over Ho and Yamamoto above.
Regarding claims 9 and 26, Ho and Yamamoto are relied upon as described above.  The references do not specify including inorganic oxide nanoparticles in the coating layer.

Dollase, Ho, and Yamamoto are analogous because they each describe composite multilayer sheets used for surface protection.  Ho and Dollase each have the structure of a coating layer, base sheet, and adhesive layer.  Dollase and Yamamoto each describe urethane (meth)acrylate coating layers.  Thus they are similar in structure and function.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include nanoparticles in the first layer of modified Ho in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to include nanoparticles in the coating layer because Dollase teaches that such particles improve the abrasion resistance of the varnish layer, see p. 3, [0034].
Regarding claims 5 and 7, Dollase teaches the use of single-functional acrylates in addition to compounds with two or more (meth)acrylate functionalities, see 2=C(R1)(COOR2) with R1 being H or CH3 and R2 being a linear, branched, or cyclic, saturated or unsaturated alkyl radical having 1 to 30 carbon atoms.
RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 17 December 2020 regarding the 35 U.S.C. § 112(b) rejection of claim 15 has been carefully considered but are deemed unpersuasive.
Applicant argues on p. 13 of the remarks that the claim has been amended as to no longer recite “the coating base” which lacks antecedent basis.  However, the claim has not actually been amended as stated.  Accordingly, this 35 U.S.C. § 112(b) rejection is maintained.
Applicant’s arguments in the response filed 17 December 2020 regarding the 35 U.S.C. § 103 rejection of claims 1-7, 10-23, 27, and 28 of record over Ho in view of Yamamoto have been carefully considered but are deemed unpersuasive.
Applicant argues on p. 14 of the remarks that the combination of Ho in view of Yamamoto does not disclose a composite film with self-healing properties.  In particular, Yamamoto does not disclose any information regarding the surface hardness or elastic recovery of the support layer.

Applicant further argues at pp. 15-16 that the combination does not disclose a composite film with a coating formulation that is isocyanate-free.  The Examiner is not persuaded, as this argument does not comport with the scope of claim 1.  Claim 1 recites that “the coating layer comprises an acrylic coating layer produced from a coating formulation comprising at least one compound having at least two (meth)acrylate functions but is isocyanate-free;”.  The Examiner has interpreted this phrase to require that the at least one compound does not include any isocyanate functionalities.  However, applicant argues that none of the components of the coating layer comprise isocyanate functionalities.  Claims are to be given the broadest reasonable interpretation consistent with the disclosure, see MPEP § 2111.  Accordingly, the use of a multi-functional acrylic compound having no isocyanate functionalties is considered to be within the scope of the claim.  Furthermore, any isocyanate containing groups present in the surface covering layer composition of Yamamoto are expected to be reacted with isocyanate-
Applicant argues at p. 16 that Ho and Yamamoto do not disclose the subject matter of amended claim 5.  The Examiner agrees, and a new rejection based on Ho, Yamamoto, and Dollase is now relied upon.
Applicant argues at p. 16 that Ho and Yamamoto do not disclose the subject matter of amended claim 7.  The Examiner disagrees, as the 2-hydroxypropyl (meth)acrylate of Yamamoto may be formed from an alkyl (meth)acrylate within the scope of claim 7.  However, additionally, Dollase is now relied upon to more precisely teach this limitation.
Accordingly, this 35 U.S.C. § 103 rejection is maintained.

Applicant’s arguments in the response filed 17 December 2020 regarding the 35 U.S.C. § 103 rejection of claims 8, 9, and 24-26 of record over Ho and Yamamoto in view of Ohno have been carefully considered but are deemed unpersuasive.
Applicant argues that the additional reference does not cure the alleged deficiencies of Ho and Yamamoto.  However, Ho and Yamamoto are not deficient as described above.  Accordingly, this 35 U.S.C. § 103 rejection is maintained.

Applicant’s arguments in the response filed 17 December 2020 regarding the 35 U.S.C. § 103 rejection of claims 9 and 26 of record over Ho and Yamamoto in view of Dollase have been carefully considered but are deemed unpersuasive.
.

Conclusion
All claims are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1796